 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   Fidela Manalo Cabrera
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-mj-00034-SAB
12                       Plaintiff,                STIPULATION TO MODIFY TERM OF
                                                   PRETRIAL RELEASE; ORDER
13   vs.
14   FIDELA MANALO CABRERA,
15                      Defendant.
16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that pretrial release condition (7)(j) relating to Ms. Cabrera’s Home
19   Detention be modified to read as follows:
20          CURFEW: You must remain inside your residence every day from 8:00 p.m. to 8:00
21   a.m., or as adjusted by the pretrial services officer for medical, religious services, employment or
22   court-ordered obligations
23          To date, Pretrial Services Officer Ali Mirgain reports Ms. Cabrera has been compliant
24   with all her release conditions and due recent medical issues, this curfew would allow Mr.
25   Cabrera more flexibility to better meet her doctor’s recommendations.
26           AUSA Laurel Montoya has communicated with the U.S. Attorney’s Office in Guam and

27   they have no objection to the requested modification.

28          All other conditions remain in full force and effect.
 1
 2                                                           Respectfully submitted,
 3                                                           PHILLIP A. TALBERT
                                                             United States Attorney
 4
 5   DATED: April 24, 2019                                   /s/ Laurel J. Montoya
                                                             LAUREL J. MONTOYA
 6                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 7
 8                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
 9
10   DATED: April 24, 2019                                   /s/ Charles J. Lee
                                                             CHARLES J. LEE
11                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
12                                                           FIDELA MANALO CABRERA
13
14                                                ORDER
15                   IT IS SO ORDERED that pretrial release condition 7(j) be modified so the
16   location monitoring component of supervision be as follows:
17            CURFEW: You must remain inside your residence every day from 8:00 p.m. to 8:00
18   a.m., or as adjusted by the pretrial services officer for medical, religious services, employment or
19   court-ordered obligations
20            All other conditions remain in full force and effect.
21
22   IT IS SO ORDERED.

23   Dated:     April 25, 2019
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                       -2-
